 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   ISAIAH JOEL PETILLO,                                  Case No. 1:16-CV-00488-AWI-JLT
12                                           Plaintiff, [PROPOSED] PROTECTIVE ORDER
                                                        REGARDING CONFIDENTIAL /
13                  v.                                  PRIVILEGED RECORDS
14
     J. GONZALES, et al.,
15
                                         Defendants.
16

17
           Pursuant to Plaintiff’s Motion for an Order Compelling Discovery filed June 18, 2018 (ECF
18
     No. 59), Defendants have requested that any production of confidential/privileged documents, if
19
     necessary after in camera review, be limited by a protective order, to protect the unwarranted
20
     disclosure of private or confidential information. Defendants have also identified certain
21
     confidential/privileged documents that can be provided to Plaintiff subject to a protective order.
22
           Having considered the application, the Court finds good cause and GRANTS in PART
23
     Defendants’ request for a protective order as follows:
24
           1.    The documents are for Plaintiff’s eyes only, and he SHALL NOT disseminate them
25
     or the information contained therein;
26
           2.    The documents are to be used solely in conjunction with this case, and no copies may
27
     be made except for submission to the Court or parties;
28
                                                       1
                                                           [Proposed] Protective Order (1:16-CV-00488-AWI-JLT)
 1         3.    At the conclusion of this matter, all of the documents produced according to this
 2   order and any copies made in connection with this case SHALL be returned to the assigned
 3   Deputy Attorney General;
 4         4.    In addition to the redaction identified in the order after in camera review, issued
 5   herewith, the defendants may redact (1) the personal identifying information of the defendants
 6   (except for their names) and all personal identifiers of third parties, (2) inmate identifiers, except
 7   for any that are witnesses to the events giving rise to this litigation and (3) non-public information
 8   that relates to the processes, operations, and investigations done by prison personnel, from any
 9   confidential record if ordered produced.
10         5.    As to the documents marked as Bates Nos. CONFID 1-2, 5-6, 7-10, 45-46, and 56,
11   the plaintiff may review them through his correctional counselor for a maximum of one hour over
12   a period of seven days;
13         6.    As to the documents marked as Bates Nos. CONFID 23-25, 36-44, 309-314, 319,
14   324-326, 333-335, 340-353, 361-362, 369-372, the plaintiff may review the documents through
15   his correctional counselor for a maximum of eight hours over a period of four weeks.
16      IT IS SO ORDERED.
17
     Dated:     November 7, 2018                                 /s/ Jennifer L. Thurston
18                                                     UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26

27

28
                                                        2
                                                            [Proposed] Protective Order (1:16-CV-00488-AWI-JLT)
